Citation Nr: 0032324	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-16 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $9,565.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
February 1955.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 decision by the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.


REMAND

Briefly, the record reflects that the veteran, in a statement 
received in November 1998, requested that he be afforded a 
hearing before a hearing officer at the RO in connection with 
the instant claim.  In a January 1999 statement, the 
veteran's representative reiterated the veteran's request.  
The record reflects that the veteran has not been afforded 
the requested hearing.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled 
for the requested RO hearing.

2.  Thereafter, the RO should 
undertake any other indicated action 
and readjudicate the issue of 
entitlement to waiver of recovery of 
an overpayment of disability 
compensation benefits in the amount 
of $9,565.

3.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


